Cuyahoga App. No. 79554. This cause was filed by Republic-Franklin Insurance Company on March 4, 2002, as an appeal from the judgment of the Cuyahoga County Court of Appeals entered on February 4, 2002, in Cuyahoga County Court of Appeals No. 79554. Also on March 4, 2002, Nationwide Agribusiness Insurance Company filed a notice of appeal from the same court of appeals’ judgment. Whereas the second notice of appeal was inadvertently filed as a separate case, case No. 02-383,
IT IS ORDERED by the court, sua sponte, that the notice of appeal and memorandum in support of jurisdiction filed by Nationwide Insurance Company in case No. 02-383 shall be filed and docketed as a second notice of appeal and memorandum in support of jurisdiction in this case effective March 4, 2002; case No. 02-383 shall be dismissed; and the parties shall now proceed in this case in accordance with S.Ct.Prac.R. III.